
	
		I
		111th CONGRESS
		1st Session
		H. R. 1303
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General, through the Office of
		  Justice Programs of the Department of Justice, to establish a 5-year
		  competitive grant program to establish pilot programs to reduce the rate of
		  occurrence of gun-related crimes in high-crime communities.
	
	
		1.Short titleThis Act may be cited as the
			 Communities in Action Neighborhood Defense and Opportunity
			 Act of 2009 or the CAN DO Act of
			 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The Department of Justice Bureau of
			 Statistics reports that over 45 Americans are killed daily by gun violence all
			 across the United States.
			(2)In 2005, gun
			 violence killed 3,027 American children and teens ages 19 and under, an average
			 of 8 young people killed each day by guns in the United States, a total that is
			 the highest of any developed country.
			(3)In 2005,
			 individuals between 17 years of age and 24 years of age made up 11.4 percent of
			 the population but accounted for 33.7 percent of those killed by gun violence.
			(4)In 2005, firearm
			 homicide was the second leading cause of injury death for men and women between
			 10 years of age and 24 years of age—second only to motor vehicle
			 crashes.
			(5)In 2005, firearm
			 homicide was the leading cause of death for black males between 15 years of age
			 and 34 years of age.
			(6)A
			 study of all direct and indirect costs of gun violence including medical, lost
			 wages, and security costs estimates that gun violence costs the Nation $100
			 billion per year.
			(7)The average total
			 cost of one gun crime can be as high as $1.79 million, including medical
			 treatment and the prosecution and imprisonment of the shooter, and at least 80
			 percent of the economic costs of treating firearm injuries are paid for by
			 taxpayer dollars.
			(8)In 1995, Boston’s
			 Operation Ceasefire, which entailed a problem-oriented policing approach, and
			 focused on specific crime hot spots, was established as a strategy for stemming
			 the epidemic of youth gun violence in Boston, and within two years the number
			 of youth homicides dropped from 73 to ten, with only one handgun-related youth
			 homicide occurring in 1999 and 2000.
			(9)Programs targeted
			 at entire communities, such as community revitalization, after-school programs,
			 and media campaigns, have been proven to be more effective in reducing the
			 general level of violence that children are exposed to.
			(10)Sociologist James
			 D. Wright suggests that to convince inner-city youths not to carry guns
			 requires convincing them that they can survive in their neighborhood
			 without being armed, that they can come and go in peace, that being unarmed
			 will not cause them to be victimized, intimidated, or slain.
			3.Establishment of
			 Communities in Action grant program
			(a)In
			 generalThe Attorney General,
			 through the Office of Justice Programs of the Department of Justice, shall
			 establish a 5-year competitive grant program (in this Act referred to as the
			 Grant Program) under which the Attorney General may provide
			 grants to six communities, through State attorney generals of the States
			 involved, to establish and maintain, in accordance with the provisions of this
			 Act, pilot programs for CAN DO Centers (described in section 4(a)) in such
			 communities to establish, administer, and coordinate each of the
			 following:
				(1)The CAN DO Safer
			 Streets Strategy Group Program and Guns off Our Streets Program under section
			 5.
				(2)The CAN DO
			 Operation Community Patrol Program under section 6.
				(3)The CAN DO Street
			 Mentoring Program under section 7.
				(4)The CAN DO
			 Services Providers Network under section 8.
				(b)EligibilityTo be eligible to receive a grant under
			 subsection (a)—
				(1)A
			 community must be a community that has a population within a population size
			 specified by the Attorney General and that has an average rate of gun homicides
			 that is more than the average national rate of gun homicides; and
				(2)The executive
			 officer of a community shall submit to the Attorney General, through the State
			 attorney general of the State involved, an application at such time and in such
			 manner as specified by the Attorney General, and containing at least—
					(A)a proposal for
			 establishing and maintaining a CAN DO Center under section 4(a) and each of the
			 programs described in paragraphs (1) through (4) of subsection (a), that will
			 demonstrate—
						(i)the
			 capacity of the community to establish and maintain a CAN DO Program Board
			 described in section 4(c) and the commitment of all of the members described in
			 such section to participate on such board;
						(ii)the
			 capacity of the community to provide for each of the programs described in such
			 paragraphs; and
						(iii)the location
			 site for each of such programs;
						(B)assurances that
			 for each year the community receives the grant the executive officer will
			 submit to the Attorney General, through the State attorney general of the State
			 involved, a report describing the activities for which the grant funds for such
			 year were used; and
					(C)assurances that
			 for each year the community receives the grant, the community will not violate
			 the limitation under subsection (c)(3)(B).
					(c)Administrative
			 provisions
				(1)In
			 generalA grant awarded under
			 subsection (a) shall be awarded to a community through the State attorney
			 general of the State in which the community is located and shall be
			 administered to such community by such State attorney general.
				(2)Pilot program
			 sitesGrants under subsection (a) shall be awarded to six
			 communities, 4 of which shall be urban communities and 2 of which shall be
			 suburban or rural communities, as selected by the Attorney General.
				(3)Amount of
			 grants
					(A)In
			 generalThe amount of a grant awarded to a community under
			 subsection (a) shall be for each year of the grant—
						(i)in
			 the case of an urban community, $4,000,000; and
						(ii)in
			 the case of a suburban or rural community, $2,000,000.
						(B)LimitationOf
			 the amount described in subparagraph (A) awarded to a community under
			 subsection (a) for a year—
						(i)not
			 more than $1,000,000 may be used for purposes of carrying out sections 5, 6,
			 and 7; and
						(ii)not
			 more than $3,500,000 may be used for purposes of carrying out section 8.
						(4)Duration
					(A)In
			 generalSubject to
			 subparagraph (B), a grant awarded to a community under subsection (a) shall be
			 for five years.
					(B)Condition for
			 receipt of annual fundsIf, based on a report described in
			 subsection (c)(2)(B) submitted by a community for a year, the Attorney General
			 determines that the community is not in compliance with the terms of the grant
			 or the proposal submitted by such community under subsection (c) the community
			 shall not be eligible for a payment under the grant for any subsequent year of
			 the Grant Program.
					(d)State
			 definedFor purposes of this Act, the term State
			 includes the 50 States and the District of Columbia.
			4.CAN DO
			 Centers
			(a)In
			 generalEach community that
			 receives a grant under subsection (a) shall establish and maintain a CAN DO
			 Center to establish, administer, and coordinate each of the programs described
			 in section 3(a) and through which information about and access or referral to
			 such programs may be obtained.
			(b)AdministratorEach
			 CAN DO Center shall be administered by an administrator (in this Act referred
			 to as the Administrator) to be selected by the executive officer
			 of the community involved. Such Administrator shall oversee the operations of
			 the Center and the programs established, administered, and coordinated by the
			 Center.
			(c)CAN DO Program
			 Board
				(1)In
			 generalEach CAN DO Center shall have a CAN DO Program Board to
			 consult and advise the Administrator and executive officer of the community
			 involved, with respect to the programs established, administered, and
			 coordinated by the Center.
				(2)MembersEach
			 CAN DO Program Board, with respect to a community, shall be composed of members
			 as follows:
					(A)Initial
			 MembersInitial members of
			 the Board shall be appointed and selected as follows:
						(i)Ten
			 members shall be appointed as follows:
							(I)1 shall be a representative of the
			 executive officer’s office;
							(II)1 shall be a
			 representative of the local court;
							(III)1 shall be a
			 representative of the local prosecutor’s office;
							(IV)1 shall be a
			 representative of the local public defender’s office;
							(V)1
			 shall be a representative of the office of the executive officer of the
			 community;
							(VI)1 shall be a
			 representative of a local educational agency;
							(VII)1 shall be a
			 representative of a local mental health agency;
							(VIII)1 shall be a
			 representative of the local law enforcement agency;
							(IX)1 shall be a
			 representative of a local job training agency; and
							(X)1
			 shall be a representative of the regional office of the Department of Health
			 and Human Services;
							(ii)Seven members
			 shall be selected by the community in accordance with a process specified by
			 the executive officer of the community, of whom—
							(I)1
			 shall be a local parent;
							(II)1
			 shall be a local student;
							(III)1 shall be a
			 representative of the local faith-based community or clergy;
							(IV)1 shall be a
			 representative from a local business; and
							(V)3
			 shall be representatives from a community-based nonprofit organization that
			 works with at-risk youth in areas of education, life skills, job readiness,
			 management, counseling, or any other related area.
							(B)Additional
			 membersThe initial members of the Board appointed and selected
			 under subparagraph (A) may by the affirmative vote of two-thirds of such
			 members select additional members to be included on the Board.
					(3)Memorandum of
			 agreementEach Community in Action Advisory Board shall establish
			 a memorandum of agreement, which must be signed by each member of the Board
			 before participating on such Board, that provides for the duties of each member
			 with respect to establishing, administering and coordinating the programs
			 described in section 3(a) and the timeframes involved in establishing,
			 administering, and coordinating such programs.
				(4)Terms
					(A)In
			 generalThe terms of members
			 of each Community in Action Advisory Board shall be 1 year, except as provided
			 in subparagraph (B). There shall be no limit for the number of terms that such
			 a member may serve.
					(B)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the predecessor of the
			 member was appointed shall be appointed only for the remainder of that term. A
			 member may serve after the expiration of that member’s term until a successor
			 has been appointed or selected. A vacancy in the Commission shall be filled in
			 the manner in which the original appointment or selection was made.
					(5)MeetingsEach
			 Community in Action Advisory Board shall meet at least once every three
			 months.
				5.CAN DO Safer
			 Streets Strategy Group Program
			(a)Strategy
			 Group
				(1)In
			 generalEach community that receives a grant under section 3(a)
			 shall establish a CAN DO Safer Streets Strategy Group (in this Act to be known
			 as the Strategy Group to develop a coordinated community-wide
			 intervention strategy, through the coordination and knowledge of the
			 community’s law enforcement and criminal justice agencies, to deter firearm
			 violence and homicides, including such crimes committed by youth, in the
			 community.
				(2)MembersEach
			 Strategy Group, with respect to a community, shall consist of the following
			 members:
					(A)At least one
			 representative of the local police anti-gang unit or similar local police
			 unit.
					(B)At least one
			 representative from the United States Attorney’s office involved.
					(C)At least one
			 representative from the State probation office and the State parole office
			 involved or similar office for such State.
					(D)At least one representative of the United
			 States Bureau of Alcohol, Tobacco, Firearms and Explosives.
					(E)At least one
			 representative of the United States Drug Enforcement Administration.
					(F)At least one
			 representative of the Federal Bureau of Investigation.
					(G)At least one
			 representative of the Department of Youth Services of the Department of Health
			 and Human Services.
					(H)If applicable, at
			 least one representative of the county district attorney’s office.
					(I)At least one
			 representative of the Communities in Action Street Mentoring Program under
			 section 7.
					(J)At least one
			 representative of the local clergy.
					(K)Representatives of
			 any other applicable community-based organization.
					(3)Specific
			 dutiesEach Strategy Group, with respect to a community, shall
			 have the following duties:
					(A)Tracking gang
			 activityThe Strategy Group shall geographically map the areas of
			 the community with the highest rates of gun homicides and gather and coordinate
			 information on the sizes of gangs in the community, the areas of the community
			 affected by the activities of such gangs, and any alliances or conflicts
			 between gangs in the community.
					(B)Information on
			 high risk individualsThe Strategy Group shall collect and
			 maintain information on individuals identified by law enforcement officials as
			 being involved in multiple gun homicides and violent crimes, including
			 information on probation, parole, warrants, criminal violations committed,
			 arrests, and other information related to the criminal history of such
			 individuals.
					(C)Deterrence
			 meetingsThe Strategy Group shall meet with the following
			 individuals to communicate with such individuals that the community has a zero
			 tolerance policy for homicides:
						(i)Individuals
			 identified under subparagraph (B).
						(ii)At-risk youth (as
			 defined in section 6(b)), through group and individual meetings in schools,
			 homes of such youth, neighborhoods of such youth, courthouses, and other
			 appropriate locations.
						(iii)Teens and youth
			 who are on probation.
						(D)Order
			 maintenance and enforcement tacticsIn the case of any gun
			 homicide that occurs in the community, the Strategy Group shall provide for,
			 through working and consultation with the appropriate law enforcement agencies,
			 intensive order maintenance and enforcement tactics to quickly suppress
			 potential resulting firearm violence in emerging violent hotspots in the
			 community, as identified by the Strategy Group. Such tactics may include
			 targeting individuals identified under subparagraph (B) in the community with
			 aggressive enforcement of penalties for motor vehicle violations, outstanding
			 arrests, public drinking and disorderly conduct, loitering, probation and
			 parole violations, breaking curfew, child support arrears, and other criminal
			 violations.
					(E)Additional
			 servicesThe Strategy Group shall inform individuals in the
			 community about services provided by the community, specifically services
			 provided or coordinated by the Communities in Action Center of the community,
			 including job training and placement services, drug treatment services,
			 tutoring services for General Education Development (GED) testing,
			 psychological and mental health services, and conflict mediation and resolution
			 services.
					(F)Guns Off Our
			 Streets ProgramThe Strategy Group shall oversee the Guns off Our
			 Streets Program under subsection (b) for the community and shall—
						(i)flag
			 for investigation each firearms trace conducted under such program that shows
			 guns used or found in high-risk neighborhoods of the community, as identified
			 by the Strategy Group, and guns that are associated with gang members in the
			 community; and
						(ii)establish and
			 maintain a database or other data collection that compares trace data
			 determined through the program, as described in subsection (b)(2), and data on
			 individuals collected or maintained by the Strategy Group under subparagraph
			 (B) on individuals described in such subparagraph.
						(b)Guns Off Our
			 Streets ProgramEach
			 community that receives a grant under section 3(a) shall provide for a Guns off
			 Our Streets Program under which—
				(1)the local law
			 enforcement agencies work together with the district attorney’s office involved
			 and, as appropriate, in consultation with the United States Attorney’s office
			 involved and the Bureau of Alcohol, Tobacco, Firearms, and Explosives, to
			 investigate firearm trafficking in the community and crime committed by repeat
			 criminal offenders in the community;
				(2)the local law enforcement agencies shall
			 submit to the Bureau of Alcohol, Tobacco, Firearms, and Explosives information
			 necessary for the Bureau to trace through the Bureau’s National Tracing Center
			 each gun recovered by such agencies to discover sources of illegal weapons and
			 firearms-trafficking patterns in the community and the Bureau shall conduct
			 such traces;
				(3)the local law enforcement agencies and the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives will work in collaboration
			 to ensure all Federal firearms licenses issued in the community are in
			 compliance with Federal laws; and
				(4)the local law
			 enforcement agencies shall attempt to gather information on the firearms market
			 from criminal offenders in the community.
				(c)DOJ
			 assistanceUpon request of the Strategy Group, the Attorney
			 General may detail, on a reimbursable basis, the appropriate personnel of the
			 Department of Justice to the Strategy Group to assist it in carrying out its
			 duties under this section.
			6.CAN DO Operation
			 Community Patrol Program
			(a)In
			 generalEach community that
			 receives a grant under section 3(a) shall establish and carry out a CAN DO
			 Operation Community Patrol Program (in this section referred to as the
			 Community Patrol Program), under which probation officers of the
			 District Court involved shall jointly work with law enforcement officers from
			 the anti-gang violence unit of the local law enforcement agency involved (or
			 similar unit) to identify and monitor gang members and other at-risk youth in
			 the community and to carry out the following activities, with respect to such
			 members and youth:
				(1)Patrol
			 organization strategySuch individuals and entities shall develop
			 and carry out a patrol organization strategy, including the assignment of local
			 law enforcement officers of the community to specific areas of the community to
			 become familiar with such area, criminal activity involved in such area, and
			 develop approaches to reduce violent crime in such area in cooperation with
			 residents of the area.
				(2)At-risk youth
			 visitsProbation officers shall select gang members and at-risk
			 youth for such officers to visit, based on whether or not such member or youth
			 has defaulted on the terms of the member or youth’s probation or parole, and
			 shall visit such members and youth on a rotational basis.
				(3)Unannounced
			 visitsProbation officers and local law enforcement officers
			 shall make unannounced visits to homes, schools, and workplaces of gang members
			 and other at-risk youth to ensure that such youths are complying with the terms
			 of their probation or parole, including curfews, geographical restrictions, and
			 restricted associations, as applicable.
				(4)Enforcement of
			 probation and parole termsSuch officers shall enforce all terms
			 of the probation or parole of each identified gang member and other at-risk
			 youth.
				(5)Community
			 outreach trainingA
			 representative from the National Organization of Black Law Enforcement
			 Executives (or similar certified entity) shall train such officers in community
			 outreach and appropriate sensitivity training in order to enhance cooperation
			 and collaboration between such officers and the community.
				(6)Community
			 outreachSuch officers shall conduct outreach to residents of the
			 community to identify and address neighborhood concerns. To further such
			 purposes, such officers shall attempt to meet with members of the community in
			 a nonconfrontational, courteous, and professional manner in accordance with
			 community law enforcement roles, to establish good relations with members of
			 the community.
				(7)Information about
			 services availabilitySuch officers shall inform members of the
			 community of the services coordinated by or provided for by the Communities in
			 Action Center of the community that are available to gang members and other
			 at-risk youth and their families, including substance abuse prevention and
			 treatment services, mental health and psychological counseling services, job
			 training services, and educational and recreational opportunities.
				(b)At-risk youth
			 definedFor purposes of this Act, the term at-risk
			 youth means teens and other youth who are exposed to high levels of
			 crime, sex, drug abuse, gangs, or other risky behavior in daily reactions with
			 their family, their school, or communities in high crime areas.
			7.CAN DO Street
			 Mentoring Program
			(a)In
			 generalEach community that
			 receives a grant under section 3(a) shall establish and maintain a CAN DO
			 Street Mentoring Program (referred to in this section as the Street
			 Mentoring Program) under which members of the community shall serve as
			 street mentors who act as liaisons between the law enforcement agencies of the
			 community and other appropriate entities and the members of the community who
			 are gang members or other at-risk youth (as defined in section 6(b)), in
			 accordance with this section.
			(b)Location and
			 availability of street mentoring program servicesServices provided through the Street
			 Mentoring Program of a community shall be carried out at a Street Mentoring
			 Program center that is centrally located in the community. Such services may
			 also be made available through schools, churches, community agencies, local
			 colleges and universities. Services provided at such center shall be provided
			 in such a manner that staff members will be available 24 hours a day to conduct
			 gang and youth outreach.
			(c)Street
			 mentors
				(1)EligibilityStreet
			 mentors shall be members of the community involved who are at least 18 years of
			 age.
				(2)DutiesStreet
			 mentors, with respect to a community, shall perform the following duties:
					(A)Work closely with
			 gang members in the community to mediate disputes and gang truces in schools
			 and throughout the community.
					(B)Assist gang
			 members and their families to gain access to social services available in the
			 community, especially such services made available by the Communities in Action
			 Center of the community.
					(C)Be assigned to
			 active street mentoring cases.
					(D)Work closely with
			 the local law enforcement agencies, probation agencies, clergy, courts,
			 schools, and health and mental health agencies and providers.
					(E)Provide a critical
			 non-traditional community outreach approach to help reduce crime.
					(F)Invite gang
			 members in the community to meetings described in section 5(a)(3) with Federal,
			 State, and local law enforcement agencies.
					(G)Inform gang
			 members in the community of the consequences of continued violence.
					(H)Refer at-risk
			 youth and their families to the CAN DO Center established under section 4(a),
			 or directly to the appropriate service administered by such center, as
			 appropriate, to receive information about and access to drug prevention and
			 treatment services, mental health and psychological services, job training and
			 employment services, and educational and recreational opportunities provided by
			 the CAN DO Services Providers Network under section 8.
					(I)Provide training
			 for the Strategy Group under section 5 on ways to develop effective
			 relationships with at-risk youth and gangs.
					8.CAN DO Services
			 Providers Network
			(a)In
			 generalEach community that
			 receives a grant under section 3(a) shall establish and maintain a CAN DO
			 Services Providers Network (in this section referred to as the Providers
			 Network that provides the community with the mental health services
			 network under subsection (b), the summer of opportunity job training and
			 placement program under subsection (c), and the educational and recreational
			 alternatives to violence program under subsection (d). The central location for
			 information about access to services and programs provided for by the Providers
			 Network shall be the CAN DO Center for the community established under section
			 4(a).
			(b)Mental Health
			 Services Network
				(1)In
			 generalThe mental health services network under this subsection
			 is a comprehensive network of mental health prevention and intervention
			 services and family support services to improve and expand the access of gang
			 members and other at-risk youth (as defined in section 6(b)) and the families
			 of such members and youth who reside in the community to such services, which
			 shall include the services and programs described in paragraph (2). The CAN DO
			 Program Board of the community, established under section 4(c), shall enter
			 into agreements with local educational agencies, institutes of higher
			 education, community-based centers, State agencies, faith-based organizations,
			 and private nonprofit mental health, mentoring, and psychological counseling
			 agencies, as appropriate, to coordinate and provide such services and
			 programs.
				(2)Services and
			 programsThe services and programs described in this paragraph,
			 with respect to a community, include the following:
					(A)Community outreach
			 and education to inform the community about the availability of services and
			 activities under this subsection.
					(B)Training and
			 professional development services for law enforcement personnel, educational
			 personnel, and other appropriate personnel who work with at-risk youth.
					(C)Family and
			 community programs to prevent and reduce the participation of juveniles in
			 gangs.
					(D)Treatment programs
			 for gang members and other at-risk youth who are victims of child abuse or
			 neglect and for the families of such youth.
					(E)Mentoring programs
			 for gang members and other at-risk youth.
					(F)Mental health
			 services that are available 24-hours a day and 7 days a week to gang members
			 and at-risk youth in the community.
					(G)Community outreach and education about the
			 programs available under the CAN DO Services Providers Network for gang members
			 and other at-risk youth and their families.
					(H)Family-based,
			 school-based, and community-based anti-violence and anti-drug programs to
			 educate youth and their families about the dangers of violence and
			 drugs.
					(I)Drug treatment
			 programs and demonstration programs to reduce the use of alcohol and other
			 drugs.
					(J)Partnerships between the CAN DO Program
			 Board and local educational agencies to improve school-based mental health
			 promotion, prevention, and intervention services and to hire student service
			 providers as needed, including school counselors, school psychologists, or
			 other qualified psychologists, child or adolescent psychiatrists, and school
			 social workers insofar as such additional personnel are to support the goal of
			 increasing the availability of mental health services in the school
			 involved.
					(K)A peer support
			 counseling program.
					(L)Partnerships
			 between a State, county, or local mental health authority and one or more local
			 public or private entities to provide violence-prevention education, mentoring,
			 counseling, and mental health services to gang members and other at-risk youth
			 in the community.
					(M)Community-based
			 efforts to coordinate educational, developmental, family, health, and other
			 comprehensive services through community-based organizations and public and
			 private partnerships.
					(N)Partnerships between the CAN DO Program
			 Board and psychology departments that can provide promotion, prevention, and
			 intervention services related to the reduction of community gun violence,
			 including through doctoral training programs.
					(c)Summer of
			 opportunity job training and placement programThe summer of
			 opportunity job training and placement program under this subsection is a
			 program, with respect to a community that receives a grant under section 3(a),
			 under which the CAN DO Program Board of the community, established under
			 section 4(c) shall—
				(1)implement a program that will be available
			 to youth in the community any time after school, on the weekend, or during the
			 summer, which will pay such youth stipends in exchange for working in
			 community-based jobs to improve the community as an alternative to
			 participating in gang activities, drug activities, and violence;
				(2)create a community
			 office of public works and jobs in partnership, as appropriate, with
			 faith-based organizations, schools, local businesses and corporations,
			 neighborhood programs, local colleges and universities, and other
			 community-based organizations in order to assist individuals in the community
			 to find community-based employment or entry level jobs, including jobs in
			 tutoring, mentoring, jobs in renewal energy, neighborhood beautification,
			 community gardening, tree planting, cleaning vacant properties and lots,
			 community service, construction, entry level local government jobs, typing,
			 filing, answering telephones, and data entry;
				(3)enter into
			 agreements with local businesses and corporations to offer job training,
			 internships, apprenticeships, and employment opportunities to individuals in
			 the community; and
				(4)enter into
			 agreements with State and local agencies, faith-based organizations,
			 community-based agencies, schools, and local colleges to offer offender
			 reintegration projects and employment programs for gang members and other
			 at-risk youth to reduce recidivism and promote long-term employability.
				(d)Educational and
			 recreational alternatives to violence programThe educational and recreational
			 alternatives to violence program under this subsection, with respect to a
			 community that receives a grant under section 3(a), is a program that provides
			 year-round after-school and weekend educational and recreational activities,
			 either at or through the CAN DO Center for the community established under
			 section 4(a), for youth in the community through partnerships with local
			 government agencies, churches and faith-based organizations, schools, local
			 colleges and universities, museums, galleries, and community-based
			 organizations, as applicable. Such educational and recreational services shall
			 include as many of the following, as practicable, for members of the community:
				(1)Parenting
			 education classes.
				(2)Mentoring and
			 tutoring programs.
				(3)General Education Development (GED) testing
			 tutoring programs.
				(4)Computer rooms to
			 provide access to computers for members of the community.
				(5)College counseling
			 and tours.
				(6)Organized youth
			 sports leagues.
				(7)Martial arts and
			 self defense classes.
				(8)Nutrition
			 programs.
				(9)Music and dance
			 classes.
				(10)Art and theater
			 programs.
				(11)Field trips to
			 local businesses and corporations, museums, galleries, and other recreational
			 locations.
				9.Evaluation and
			 reportNot later than 60 days
			 after the last day of the 5-year grant program established under section 3(a),
			 the Attorney General shall submit to Congress a report on the grant program
			 that includes an evaluation of the effectiveness of each of the pilot programs
			 conducted under such grant program in reducing gun violence in the community
			 and recommendations for improving the program and whether or not to continue or
			 expand the program. Such report shall include, for each community that received
			 a grant under the grant program, a comparison of the average rate of occurrence
			 of gun homicides for such community during the 5-year period immediately before
			 the receipt of such grant and the average rate of such occurrence for such
			 community during the 5-year period of the grant program.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $20,000,000 for each of the
			 fiscal years 2010 through 2014.
		
